DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of September 8, 2021, in response to the Office Action of August 6, 2021, are acknowledged.

Response to Arguments
	The instant claims are directed towards administering lonafarnib to a subject with laminopathies at a specific dosage.  The co-administration of midazolam is not claimed, although Applicant intimates that it is.  The claims merely refer to midazolam as contraindicated or indicate that when co-administered with lonafarnib, the Cmax of midazolam would increase 3-fold, e.g. See instant claims 5 and 13.  Claims 2-5, which included the phrase: “wherein the subject is further administered midazolam” have been deleted.  In place of those active steps are explanations as to what would happen if co-administration were to occur, e.g.  
	Further, Applicant argues: Gordon 1, 2, and 3 fail to teach further administering loperamide at a daily dose not to exceed 1 mg.  This argument appears to be cut and pasted from another case.  Loperamide does not appear to be claimed or described by the examiner in a rejection.
	The examiner notes that the only agent claimed to be administered to a subject with laminopathies is lonafarnib, and lonafarnib is taught by the cited prior art to be administered at concentrations that overlap those claimed to a subject with laminopathies.  
with midazolam yields an increased systemic exposure of midazolam.
	The examiner notes that nowhere in the claims is midazolam administered to a subject.  As such, merely understanding a drug interaction that occurs but is not claimed will not distinguish the instant claims over prior art.
	The examiner also notes that midazolam is not taught by any of the references.  As such, there is no reason that a POSA would administer midazolam with lonafarnib to treat laminopathies.  While there is no discussion of a contraindication, the effect of a contraindication is the same (i.e., administration will not include midazolam).  This is already the case in view of the cited prior art.
	Overall, the instant claims are directed towards administration of lonafarnib to treat laminopathies at the claimed dosages.  There is no other agent required to be administered with lonafarnib.  Even further, the NCT excludes subjects with renal failure, on a statin, and on a CYP3A inhibitor and inducer (as this is known to alter the pharmacokinetic parameters and metabolize the same).
	HGPS and LMNA are in fact conditions in which laminopathies are “associated with” abnormally farnesylated lamin A proteins.
	
Status of the Claims
	Claims 1 and 3-19 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al., (US2008/0131375), in view of Gordon et al., “Clinical Trial of Protein Farnesylation Inhibitors Lonafarnib, Pravastatin and Zoledronic Acid in Children with Hutchinson-Gilford Syndrome,” Circulation, 2016 July 12; 134(2): 114-125 (“Gordon2”), in view of Gordon et al., (US2013/0203799) (Gordon3), in view of Ghosal et al., “Identification of Human Liver Cytochrome P450 Enzymes Responsible for the Metabolism of Lonafarnib (Sarasar), Drug Metabolism and Disposition 34:628-635, 2006, and in view of NCT01495585 (December 20, 2011), and in view of Probst et al., “Bioactivity of Farnesyltransferase Inhibitors Against Entamoeba histolytica and Schistosoma mansomi,” Front. Cell. Infect, Microbiol. 9:180 May 2019 Vol. 9, Article 180.
	Gordon teaches farnesyltransferase inhibitors for treatment of laminopathies. See title and prior art claim 1.  Further, these laminopathies include Hutchinson-Gilford Progeria Syndrome HGPS and progeria, among others.  See prior art claim 5.  Lonafarnib is an exemplary FTI that was shown to revert nuclear blebbing in two different progerin-expressing HGPS human fibroblasts at a variety of concentrations. See Figures 25-27.  Further, FTO treatment alone is sufficient to impair progerin processing. See par. 37.  Dosages of 0.5 to 2.0 micromolar concentrations of lonafarnib were effective. See par. 306.

	Gordon3 teaches administration of therapeutically effective amount of lonafarnib to treat Hutchinson-Gilford Progeria Syndrome in a concentration of 0.1 mg to 200 mg/kg. See prior art claim 9.  Further, 1 mg/kg to 100 mg/kg can be used. See prior art claim 10.  Capsules and microcapsules can be used. See par. 127, 196, and 200.
	Ghosal teaches metabolites of lonafarnib were prevented 85% and 75% by a CYP3A4/5 inhibitory agent. See p635.  Ketoconazole antibiotic, e.g., inhibited metabolites 82% and 73%.  This confirmed the role of CYP3A4 and CYP3A5 in the oxidation of lonafarnib.  Thus, a primary mechanism for the metabolism of lonafarnib is through CYP3A 4/5 cytochromes.  A POSA would understand that the metabolism and bioavailability would be altered when taken in combination with agents that prevent the metabolism and may substantially increase the bioavailability of lonafarnib.  This constitutes a contraindication.
concurrent users of moderate and strong CYP3A inhibitors and inducers.  Further, those with renal failure were similarly excluded (i.e., eGFR < 50 ml/min).  Those subjects currently using a statin are also excluded because statins inhibit mevalonate synthesis and reduces protein prenylation.
	Probst teaches that a number of statins when combined with lonafarnib resulted in a slight synergy.  In other words, the efficacy and dosing as the result of a drug interaction is not consistent with the dosage administered.  A POSA understands that this means caution must be exercised when two agents are known to interact.  This is understood as a contraindication absent a specific understanding of a benefit and how to adjust dosing to account for such interaction.  More specifically, a combination of lonafarnib and simvastatin achieved a same efficacy with 4-6.4 fold dose reduction for simvastatin.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the instantly claimed method.  A person of ordinary skill in the art would be motivated to combine Gordon, Gordon2, and Gordon3 to administer lonafarnib to treat laminopathies, including those associated with and/or secondary to Hutchinson-Gilford Progeria Syndrome and Progeroid Laminopathies because this is exactly what Gordon teaches.  Gordon does not teach treatment wherein there is a number of contraindications.  However, Ghosal and Probst indicate that lonafarnib is known to have drug interactions with CYP3A4/5 inhibitor agents, such as ketoconazole, as well as many statins, including simvastatin.  Even further, NCT01495585 treats subjects with lonafarnib while excluding those with renal failure, using a CYP3A modulator, and those using a statin.  Thus, the claimed agent is known to be administered to the claimed subject population and those drugs that In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, the dosage optimization of known-result effective variables would lead a POSA to increase and/or decrease a dosage in a subject.  
	As such, no claim is allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628